Title: To Thomas Jefferson from Albert Gallatin, 5 December 1804
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                        5 Dec. 1804
                     
                  
                  
                     Kirby’s death 
                  
                  A majority of the commissioners is necessary to sign the certificates &c. for claims to land on Mobile. Mr Nicholas, (see enclosed letter of 3d Augt. 1804, last paragraph) was permitted by the other members of the board to return to Kentucky in July last without signing them. Mr Kirby’s death seems to render Mr N.’s presence necessary. The pay of each Comr. was 2000 dollars, of which they received 1000 dollars, & were informed that the balance of 1000 dollars to each should be paid after the business of the board should be completed. As there was therefore 1000 dollars due to Mr Nicholas, & his departure from Mobile was not authorized by the Executive, I would propose that he should be directed to return, & if he shall decline, another person may be appointed in his place, who, for the 1000 dollars will complete the business. Otherwise, it will be necessary to appoint a successor to Kirby, and to give him the 1000 dollars of Kirby; which considering the respective merits & situation of the family of the two men, and that Kirby who had done the whole business died in the service, whilst Nicholas went from it, would not seem just. If the President approves, he will be pleased in returning the enclosed letters, to let me know the present residence of Nicholas: this is to be found in his letter resigning the office of Surveyor of N. Orleans which was sent to the President. 
                  Respectfully submitted
                  
                     Albert Gallatin 
                     
                  
                  
                     
                        Quere Might not, at same time, the office of Receiver of public monies at Mobille be offered to Nicholas?
                  
               